Citation Nr: 1011452	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-35 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from May 1985 to July 2006.  He also served in the Army 
National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for 
bilateral hearing loss and tinnitus.

Within ninety days of notification of certification of the 
appeal to the Board, the Veteran submitted additional 
evidence directly to the Board without waiving initial RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304(a).  
This evidence included some duplicate medical evidence, 
including a previously submitted November 2008 letter and 
attached audiogram from audiologist J. Caudle and a January 
2004 in-service audiogram.  As these documents are 
duplicative of evidence already of record, they are not 
pertinent to the appeal the case need not be remanded to the 
RO for initial consideration of them.  38 C.F.R. 
§ 20.1304(c).  The other documents are a statement of service 
and a December 2005 post deployment health assessment, the 
latter submitted for the purposes of "verifying tinnitus."  
As to the latter document, the Board is granting the claim 
for service connection for tinnitus, and a remand is 
therefore not required for initial RO consideration of it.  
Id.
As to the statement of service, the nature of the Veteran's 
service is not at issue with regard to the denial of the 
claim for service connection for hearing loss.  Consequently, 
this document is not pertinent evidence and a remand for 
initial RO consideration of it is not required.  Id. 


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing 
loss disability.

2.  The Veteran's left ear hearing loss disability is related 
to in-service noise exposure.
3.  The Veteran's tinnitus is related to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service and right ear sensorineural hearing 
loss may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385.

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As the Board is granting the claims for service connection 
for left ear hearing loss and tinnitus, the claims are 
substantiated, and there are no further VCAA duties with 
regard to this claim.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As to the claim for service connection for right ear hearing 
loss, in a November 2007 pre- rating letter, the RO notified 
the Veteran of the evidence needed to substantiate this 
claim.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the November 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the November 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  The second page of various in-
service annual examination reports appear to be missing.  It 
is not clear whether the pages could not be located or were 
not sent to the RO.  In either case, as the claim for service 
connection for right ear hearing loss is being denied because 
the evidence reflects that the Veteran does not have a 
current right ear hearing loss disability, any failure to 
obtain these in-service records does not prejudice the 
Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required only 
when further action "is essential for a proper appellate 
decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court 
must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a reviewing 
court, in considering the rule of prejudicial error, is 
precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each 
case, the error was outcome determinative).  In addition, the 
Veteran was afforded June and December 2008 VA audiological 
examinations.  As discussed below, these examinations were 
adequate because they indicate that the Veteran does not have 
a current right ear hearing loss disability and the VA 
audiologists explained the reasons for their conclusions 
based on appropriate hearing tests and the other evidence in 
the claims file.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements or that any noncompliance did not prejudice the 
Veteran.  The claims for service connection for hearing loss 
and tinnitus are thus ready to be considered on the merits.



Analysis

As an initial matter, the Veteran was a pilot who received 
combat/deployment, hostile fire/imminent danger, and 
hazardous duty incentive pay.  However, he did not allege 
that his hearing loss was due to combat with the enemy.  
Moreover, as VA has conceded in-service noise exposure and 
the Board is denying the claim for right ear hearing loss 
disability based on the absence of a current disability, 
further consideration of the combat provisions of 38 U.S.C.A. 
§ 1154 (West 2002) is unnecessary.  See Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996). (38 U.S.C.A. § 1154(b) does 
not create a statutory presumption that a combat Veteran's 
alleged disease or injury is service connected; rather, it 
aids the combat Veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if they manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Whether service connection is claimed on direct, presumptive, 
or any other basis, a necessary element for establishing such 
a claim is the existence of a current disability.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a 
disability at the time of filing of a claim or during its 
pendency warrants a finding that the current disability 
requirement has been met, even if the disability resolves 
prior to the Board's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
his claim for service connection for hearing loss in 
September 2007.

The Board notes that the RO conceded, and the Board agrees, 
that based on service records showing that he was a pilot and 
was frequently exposed to high noise levels, the Veteran 
experienced in-service noise exposure.

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

There are three reports of audiological examinations dated 
during the appeal period.  

On the VA audiological evaluation in June 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
0
5
5
0
15

Maryland CNC speech recognition scores were 100 percent in 
each ear.

A November 2008 Denton Hearing Health Care audiogram does not 
list the values of the pure tone thresholds, but a chart 
indicates the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
10
5
0
25
45

Maryland CNC speech recognition scores were 96 percent in 
each ear.

There are three interpretations of the above results.  The 
audiologist who conducted the June 2008 VA examination 
concluded that there was normal hearing from 250 Hz to 6000 
Hz, and sloping to mild sensorineural hearing loss at 8000 Hz 
in the right ear and normal hearing from 250 Hz to 6000 Hz 
with slopping to moderate sensorineural hearing loss at 8000 
Hz.  He also concluded that the hearing thresholds did not 
meet the criteria for disability under VA regulations, 
bilaterally.  Dr. Caudle, the audiologist who conducted the 
November 2008 private audiological examination, concluded 
that the Veteran had normal hearing in the right ear and mild 
high frequency hearing loss in the left ear, which was 
sensorineural and permanent.  She noted in-service 
documentation of progressively decreased hearing threshold 
levels culminating in a high frequency hearing loss in the 
left ear on separation from service, and concluded that the 
Veteran's hearing loss was caused or contributed to by his 
in-service noise exposure.  In December 2008, the audiologist 
who conducted the June 2008 VA examination again offered an 
opinion as to whether the Veteran had a hearing loss 
disability.  She reviewed the November 2008 audiology report 
and noted that the evaluation did not include bone conduction 
test results or list the values of the tympanometry 
measurements.  She also noted Dr. Caudle's conclusion that 
the Veteran had left ear sensorineural hearing loss, but 
concluded that, without completing a full evaluation, this 
description of the hearing loss is based only on speculation.  
The VA audiologist reviewed STRs showing mostly normal 
audiograms with several more recent audiograms between 2003 
and 2006 showing 45 decibels at 4000 Hz.  After reviewing the 
STRs and the June and November 2008 audiological examination 
reports, he concluded that the Veteran's hearing thresholds 
did not meet the criteria for disability under VA 
regulations.

As to the claim for service connection for hearing loss 
disability of the right ear, the above evidence reflects that 
this claim must be denied because there is no evidence of a 
current disability.  Both the June and November 2008 
audiological tests indicated that the Veteran did not have 
right ear hearing loss under VA law.  The VA audiologist 
concluded that the Veteran had normal right ear hearing below 
8000 Hz and Dr. Caudle conclude that he had normal right ear 
hearing.  The evidence thus indicates that the Veteran has 
not had a right ear hearing loss disability during the appeal 
period.

As to the left ear hearing loss, the Board finds that Dr. 
Caudle's chart and opinion provides evidence of a hearing 
loss at some point since filing of the claim, and warrants a 
finding that the Veteran has a current left ear hearing loss 
disability.  While the VA audiologist noted hat Dr. Caudle 
did not list the values of the tympanometry measurements, Dr. 
Caudle's audiology chart is legible and the results are 
clear.  Moreover, Dr. Caudle's results complied with VA's 
requirements for valid testing for hearing impairment, as she 
is a state certified audiologist and her tests included the 
Maryland CNC and pure tone audiometry results.  See 38 C.F.R. 
§ 4.85(a).  See also Martinak v. Nicholson, 21 Vet. App. 447, 
453 (2007).  While the VA audiologist criticized Dr. Caudle's 
results because they did not include bone conduction testing, 
the VA audiologist's June 2008 examination report similarly 
contains only air conduction results and not bone conduction 
results.  

Based on the above, Dr. Caudle's November 2008 audiology 
examination results provide evidence of a current left ear 
hearing loss disability that is not undercut by the opinion 
of the VA audiologist's December 2008 opinion.  As to whether 
the left ear hearing loss is related to service, Dr. Caudle 
noted that service records showing progressively decreased 
hearing levels while in the military culminating in a high 
frequency hearing loss on the left ear upon separation from 
service.  Based on the Veteran's description of his in-
service noise exposure and this progressive in-service 
hearing loss, Dr. Caudle concluded that the Veteran's left 
ear hearing loss is related to his in-service hearing loss.  
As Dr. Caudle explained the reasons for her conclusion in 
light of an accurate characterization of the record, her 
opinion on this question is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations include 
qualifications and whether the person opining is sufficiently 
informed).  The later in-service audiograms in fact show a 
hearing loss pattern similar to that in Dr. Caudle's November 
2008 audiogram, i.e., 40 or 45 decibels at 4000 Hz.  The VA 
audiologist noted the 45 decibel finding on the January 2003, 
December 2004, and February 2006 audiograms, but stated that 
bone conduction studies were not performed on these exams.  
Again, the Board notes that the VA audiologist's own June 
2008 examination report did not contain bone conduction 
findings.

Given that Dr. Caudle's opinion that the Veteran's left ear 
hearing loss is related to in-service noise exposure is 
entitled to substantial weight, and the VA audiologist did 
not express an opinion on this question (having found a lack 
of a hearing loss disability), the weight of the evidence 
supports a grant of service connection for left ear hearing 
loss.

As to the claim for service connection for tinnitus, the 
Veteran claims that his tinnitus had its onset in service and 
he has continued to experience it since service.  He is 
competent to do so, and his testimony must be weighed against 
the other evidence of record.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).

The VA audiologist and Dr. Caudle both diagnosed him with 
tinnitus.  Dr. Caudle concluded that, based on her interview 
with the Veteran, review of some of the STRs showing 
increased hearing difficulties, the nature of tinnitus, and 
the Veteran's description of his in-service noise exposure, 
it is at least as likely as not that his chronic and constant 
tinnitus was caused or contributed to by his in-service noise 
exposure.  In her December 2008 opinion, the VA audiologist 
noted that the Veteran had denied tinnitus on a December 2004 
audiogram, November and December 2005 post deployment health 
assessments, and indicated that he did not have ear, nose, or 
throat trouble on the February 2006 VA report of medical 
history.  She concluded that the Veteran's tinnitus was not 
likely ("less likely than not" related to service.

Dr. Caudle and the VA audiologist each explained the 
reasoning for their conclusion based on an accurate 
characterization of the evidence before them and were 
qualified to do so.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006) (reliance on the service history provided by 
the Veteran only warrants the discounting of a medical 
opinion in certain circumstances, such as when the opinions 
are contradicted by other evidence in the record or when the 
Board rejects the statements of the Veteran).  The VA 
audiologist recounted the Veteran's answers to questions 
during service indicating that he did not have tinnitus or 
ear trouble.  The Veteran maintains that he experienced 
tinnitus during service.  He has also submitted a different 
December 2005 post deployment health assessment (dated one 
day prior to the one cited by the VA audiologist) in which he 
did indicate that he experienced ringing in the ears during 
the deployment and currently.  Based on his written 
statements and the other evidence as to service, including 
in-service noise exposure, the Board finds that the Veteran's 
statements as to in-service tinnitus and post-service 
continuity of symptomatology are credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Dr. Caudle's November 2008 
opinion based on his statements is therefore entitled to at 
least as much weight as that of the VA audiologist.  In these 
circumstances, service connection for tinnitus is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this determination, Board recognizes that the 
appellant is competent to report that he has noticed a 
decrease in auditory acuity.  In fact, we find him credible.  
However, when determining the presence of disability, there 
are specific criteria that must be considered.  Here, the 
private and VA evidence establish that he does not have a 
disability on the right.  Based upon the provisions of 
38 C.F.R. § 3.385, the technical/medical evidence 
predominates in importance over the lay evidence.  We 
consider his lay evidence, but his lay evidence does not 
satisfy the regulatory requirement of 38 C.F.R. § 3.385.


ORDER

Service connection for right ear hearing loss disability is 
denied.

Service connection for left ear hearing loss disability is 
granted.

Service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


